          Case 6:16-cv-00173-RP Document 693 Filed 08/20/19 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION


 JANE DOE 1, et al.,                             §
                                                 §
                         Plaintiffs,             §              6:16-CV-173-RP
                                                 §
 v.                                              §              Consolidated with
                                                 §              6:17-CV-228-RP
 BAYLOR UNIVERSITY,                              §              6:17-CV-236-RP
                                                 §
                         Defendant.              §



      PLAINTIFFS and PEPPER HAMILTON’S JOINT ADVISORY TO THE COURT


        In its June 21, 2019 Order (Dkt. 667), the Court required that Pepper Hamilton pay

Plaintiffs’ reasonable expenses incurred in making their Amended Motion to Compel (Dkt. 618),

and set a date of August 20, 2019 for Plaintiffs to file a motion detailing those expenses with

supporting documentation.

        Plaintiffs and Pepper Hamilton jointly advise the Court that they have reached an agreement

resolving the issue, making it unnecessary for Plaintiffs to file a motion.

                                                Respectfully submitted,


                                                BRAZIL & DUNN, L.L.P.
                                                3303 Northland Dr., Suite 205
                                                Austin, Texas 78731
                                                512.717.9822
                                                512.515.9355 (fax)

                                                By: /s/ Chad W. Dunn
                                                Chad W. Dunn
                                                State Bar No. 24036507
                                                chad@brazilanddunn.com
          Case 6:16-cv-00173-RP Document 693 Filed 08/20/19 Page 2 of 2



                                              BRAZIL & DUNN, L.L.P.
                                              K. Scott Brazil
                                              State Bar No. 02934050
                                              13231 Champion Forest Drive, Suite 460
                                              Houston, Texas 77069
                                              scott@brazilanddunn.com

                                              DUNNAM & DUNNAM, L.L.P.
                                              Jim Dunnam
                                              State Bar No. 06258010
                                              4125 West Waco Drive
                                              Waco, Texas 76710
                                              254.753.6437
                                              254.753.7434 fax
                                              jimdunnam@dunnamlaw.com
                                              COUNSEL FOR PLAINTIFFS



                                              By: /s/ William D. Cobb, Jr.
                                              WILLIAM D. COBB, JR.
                                              Texas Bar No. 04444150
                                              wcobb@cobbmartinez.com

                                              COBB MARTINEZ WOODWARD PLLC
                                              1700 Pacific Avenue, Suite 3100
                                              Dallas, Texas 75201
                                              (214) 220-5201
                                              (214) 220-5251 (Fax)


Dated: August 20, 2019                        Attorneys for Pepper Hamilton LLP




                                 CERTIFICATE OF SERVICE

        The undersigned certifies that a copy of the foregoing has been served upon counsel of
record via the court’s electronic case filing system and/or facsimile on August 20, 2019.
